DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
3.	Applicant’s election without traverse of Claims 1-7 in the reply filed on 06/17/2022 is acknowledged.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiener U.S. 2017/0000553 (herein referred to as “Wiener”).
6.	Regarding Claim 1, Wiener teaches a method for controlling an output of an energy module of a modular energy system, the modular energy system comprising a header module, the energy module, and a secondary module communicably coupled together, the energy module configured to provide an output driving an energy modality deliverable by a surgical instrument connected thereto, the method comprising:
	a. causing the energy module (Fig. 3, ref num 102 “generator” or Fig. 8, ref num 500) to provide the output driving the energy modality delivered by the surgical instrument (para 0162 “at least one generator output can deliver multiple energy modalities….can be delivered separately or simultaneously to the end effector to treat tissue”)
	b. sensing a parameter associated with the secondary module (para 0163 “input/output interface circuit 520.  Sensors also may be in electrical communication with the processor 502 by way of the interface 520”; also see para 0163 “output voltages and output current feedback information can be employed to adjust the output voltage and current provided to the surgical instrument to computer output impedance, among other parameters”);
	c. receiving the parameter as sensed by the secondary module at the energy module (Fig. 8, ref nums 520, 500, “sensors”; as shown the sensors take in the parameter at secondary module, ref num 520, and feed them through the generator, ref num 500); and
	d. adjusting the output of the energy module from a first state to a second state according to the received parameter (para 0182 “the generator…is configured to measure the sensed tissue parameters and to apply power…the generator is configured to re-adjust the energy delivered P.sub.3 based on sensing of tissue parameters”).

7.	Regarding Claim 2, Wiener teaches the parameter is communicated from the secondary module to the energy module via the header module (Fig. 8, ref num 520, 500 and header module=ref num 502 “processor”, para 0163 “sensors also may be in electrical communication with the processor 502 by way of the interface 520”).

8.	Regarding Claim 3, Wiener fails to teach the parameter is communicated directly from the secondary module to the energy module (since the energy module, ref num 500, incorporates the secondary module, ref num 520, then is can be shown that the parameter is communicated directly between the two modules, see Fig. 8).

9.	Regarding Claim 6, Wiener teaches:
	a. the surgical instrument comprises a first surgical instrument (Fig. 3, ref num 104)
	b. the secondary module is configured to be connected to a second surgical instrument (Fig. 3, ref num 106; connected to generator 102; para 0102 “the generator 102 may be formed integrally with either of the surgical instrument…to form a unitary surgical system”), the second surgical instrument configured to sense a surgical procedure parameter associated with the use of the second surgical instrument (para 0107 “different functional elements or modules may be configured for driving the different kinds of surgical instruments 104, 106…an electrosurgery/RF generator drive circuit 116 may drive the electrosurgical instrument 106”; para 0117 “electrical characteristics of the electrosurgical instrument 106 and/or tissue may be measured and used to control operation aspects of the generator 102 and/or provide feedback to the user”); and
	c. the parameter comprises the surgical procedure parameter (para 0117 “electrical characteristics of the electrosurgical instrument 106 and/or tissue may be measured and used to control operation aspects of the generator 102 and/or provide feedback to the user”).

10.	Regarding Claim 7, Wiener teaches adjusting the output of the energy module comprises adjusting a power level of the energy module from a first power level to a second power level according to the surgical procedure parameter (para 0182 “the generator 500 delivers an initial power level to P.sub.1 to the tissue via the left side segment and then increases the power level to P.sub.3 based [on] local sensing of tissue parameters”).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Medina U.S. 2012/0029304 (herein referred to as “Medina”).
13.	Regarding Claim 4, Wiener fails to teach: (a) the header module comprises a first communications interface; (b) the energy module comprises a secondary communications interface; (c) the secondary module comprises a third communications interface; and (d) the first communications interface, the second communications interface, and the third communications interface are configured to engage each other to communicably link the header module, the energy module, and the secondary module as the header module, the energy module and the secondary module are physically connected in a stacked configured to form the modular energy system.
	Medina teaches: a first, second, and third module (Fig. 7, ref nums 704, 706, and 708), in which each module has its own communication interface (para 0092 “monitoring modules…may communicate via suitable coupled cables, wireless paths, optical paths, induction paths…or combinations thereof”)
	d. the first communications interface, the second communications interface, and the third communications interface are configured to engage each other to communicably link the header module, the energy module, and the secondary module (para 0092 “monitoring modules…may communicate via suitable coupled cables, wireless paths, optical paths, induction paths…or combinations thereof”) as the header module, the energy module and the secondary module are physically connected in a stacked configured to form the modular energy system (para 0092 “may mechanically interlock together to form a single structure…monitoring modules 704, 7006, and 708 may be stacked”; also see embodiment Fig. 8, wherein the modules, ref nums 804, 806, 808 are stacked and contain three cables or connectors as communication between the modules, para 0093).  By configuring the various modules into a stacked configuration, one has the ability to configure the system for the need of the patient as well as allow versatility of the monitoring system (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiener and included that the header module, secondary module, and energy module as taught by Wiener be configured in a stacked configuration as taught by Medina in order to provide versatility for the desired need for the system.

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Joshua U.S. 2016/0058286 (herein referred to as “Joshua”).
15.	Regarding Claim 5, Wiener fails to teach the header module, the energy module, and the secondary module are communicably connected via a Data Distribution Service communication protocol.
	Joshua teaches a system of analogous art in which there are multiple modules present within the system (Fig. 2A, see 210-a-1 through 210-a-5), wherein a data distribution service protocol is utilized in order to communicate between the various modules (para 0071).  The DDS protocol allows the data that is communicated between modules to be defined in order to transmit the correction information through the system (para 0071).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wiener and incorporated the DDS protocol in order for the modules to communicate with one another for the correct data to be transmitted throughout the system.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794